SAVOY, Judge.
This case, and the companion case of David et ux. v. Houston Fire and Casualty Insurance Company et al., reported at 192 So.2d 583, arose out of an accident involving three automobiles which occurred March 7, 1963, on U. S. Highway 167 about .8 of a mile south of Carenero, in Lafayette Parish, Louisiana.
For the reasons assigned in the case of David et ux. v. Houston Fire and Casualty Insurance Company et al., supra, the judgment of the district court is reversed, and the motion for summary judgment is overruled, and the case is remanded to the district court for further proceedings consistent with the views expressed herein. The assessment of all costs in the district court and on appeal is to be deferred until the final determination of this litigation.
Reversed and remanded.